Citation Nr: 0815032	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-05 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and widow 


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1953 until July 
1956, and from August 1957 until September 1958.  He died in 
September 2003, and is survived by his spouse.  A custodian 
has also been appointed to represent the interests of the 
surviving spouse.  The Board notes that the term 'appellant' 
is used in this adjudication to refer to actions taken by 
both the custodian and the surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2003 decision letter of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas that denied service connection for the cause 
of the veteran's death.  

The appellant presented testimony at a personal hearing in 
June 2006 at the RO before a Decision Review Officer (DRO). A 
copy of the hearing transcript was placed in the claims 
folder. 

Statements of record reflect that the appellant desired to 
pursue a claim of entitlement to burial benefits.  The record 
does not reflect that such matter has been adjudicated by the 
RO, or developed for appellate consideration.  As such, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.	The veteran died on September [redacted], 2003; the certificate of 
death lists the immediate cause of death as multi-organ 
dysfunction, due to sepsis, aspergillus infection, and lung 
cancer. 

2.	At the time of the veteran's death, the veteran was not 
receiving VA compensation or pension benefits.  

3.	There has been no competent medical evidence establishing 
that the cause of the veteran's death was incurred or 
aggravated in service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, letters from the AOJ to the appellant in 
January 2004, March 2005, and November 2007 satisfied VA's 
duty to notify.  The appellant was informed of what evidence 
was necessary to establish entitlement to the benefit she 
claimed and advised her of her and VA's respective duties for 
obtaining evidence.  She was told what VA had done to help 
her claim and what she could do to assist.  In addition, the 
letters asked the appellant to provide any evidence in her 
possession that pertained to her claim and informed the 
appellant that an effective date would be assigned in the 
event that she was awarded the benefit sought.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of the final letter, which 
provided an updated and appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although some of the notice requirements were provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records and reports of private post-service 
treatments and examinations.  Additionally, the appellant's 
statements in support of her appeal are affiliated with the 
claims folder.  

A VA opinion has not been obtained to address the issue of 
service connection for the cause of the veteran's death.  In 
this regard, the Board's attention is drawn to a recent 
decision from the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit).  In Delarosa v. Peake, No. 2007-
7108 (Fed. Cir. Jan. 31, 2008), the Federal Circuit held that 
VA's duty to obtain a medical opinion under 38 U.S.C. 
§ 5103A(d) does not apply to a DIC claim, as the 
applicability of this provision is explicitly limited to 
claims for disability compensation.  Moreover, the Board 
notes that 38 U.S.C. § 5103A(a) does not always require VA to 
assist the claimant in obtaining a medical opinion or 
examination.  Under section 5103A(a), VA only needs to make 
reasonable efforts to assist a claimant in obtaining a 
medical opinion when such opinion is "necessary to 
substantiate the claimant's claim for a benefit."  Here, as 
will be discussed in greater detail below, the Board finds 
that there is no competent evidence suggesting a link between 
the veteran's death and his active service.  Thus, 
notwithstanding the fact that VA had no obligation to obtain 
a medical opinion, the Board finds there was no basis to 
obtain one.

Based on the foregoing, it is not felt that additional 
efforts are required under the VCAA.  Indeed, it appears 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

Legal Criteria 

According to VA law and regulation, service connection may be 
granted for a disability resulting from an injury incurred or 
a disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  For a service-connected disability to be 
considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R.  § 
3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).
In addition, medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).  When it is determined that a 
veteran's death was service-connected, his surviving spouse 
is generally entitled to dependency and indemnity 
compensation (DIC).  See 38 U.S.C.A. § 101 (West 2002).  

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  The appellant contends 
that the veteran's September 2003 death from multi-organ 
dysfunction, due to sepsis, aspergillus infection, and lung 
cancer was related to his service.  Specifically, the 
appellant argues that the veteran's aspergillus was incurred 
in service due to the veteran's exposure to diesel fuel.  At 
the outset, the Board notes that the veteran, during his 
lifetime, had not established service connection for any 
disability.  Accordingly, the only question before the Board 
is whether the veteran's sepsis, aspergillus infection, and 
lung cancer were incurred in or aggravated by service.  

A review of the veteran's service medical records does not 
show any in-service treatment for the diseases that caused 
the veteran's death.  The veteran's records do not contain 
any complaints, findings, or diagnoses of aspergillus, lung 
cancer, sepsis or any symptoms reasonably attributable 
thereto.  At his exit examination in September 1958, the 
veteran himself described his health as "good" and did not 
note a history of or present experience with any physical 
problems, save an appendectomy in childhood.  No problems 
with the veteran's lungs were noted at this examination, or 
at any other point in the veteran's service medical records.  

The record reflects, in fact, that the veteran's aspergillus 
was not diagnosed until shortly before his death in July 
2003, many years after his discharge from service.  Records 
show that the veteran complained of balancing problems, with 
dizziness, blurring of vision, weight loss, and double vision 
in June 2003.  See June 2003 Letter of Dr. S.K.  At that 
time, both MRI (magnetic resonance imaging) and MRA (magnetic 
resonance angiogram) scans of the brain showed several masses 
in the veteran's left cerebellum.  A CT (computed tomography) 
scan the same month showed a lung mass as well; however, the 
masses were unable to be specifically identified.  In July 
2003, the veteran underwent a fine needle aspiration on the 
lung mass, which showed fungal hypo-elements consistent with 
aspergillus.  There is no mention of the veteran's service in 
relation to his diagnosis of aspergillus in any of his 
medical records.  Furthermore, at an August 2003 
consultation, the veteran described the symptoms beginning 
after having been out in the country tearing down a barn.  In 
addition, the family mentioned having taken frequent trips to 
Mexico, which, the physician stated, would put the veteran at 
risk for exposure to aspergillus.  See August 2003 
Consultation Report by Dr. S.T. .  Save this consultation 
report, the record does not contain the opinion of any of the 
veteran's treating physicians as to the cause of the 
veteran's aspergillus.  

The Board takes note of a physician's statement, submitted by 
Dr. F.B. in February 2004.  In this statement, the physician 
states "Mr. [redacted] died of a disseminated lung cancer and 
also co-existent aspergillus.  Aspergillus can stay dormant 
in the body for a while and disseminate when the body 
weakens, such as involvement with cancer."  However, the 
opinion of Dr. F.B. is not highly probative.  The doctor does 
not opine that the veteran's aspergillus was causally related 
to service, or that the veteran's aspergillus was dormant in 
his body for many years.  Instead, he gives a generic 
statement regarding aspergillus.  An adequate nexus opinion 
must establish a connection between this veteran's current 
disability and his military service.  The statement of Dr. 
F.B.. can at best be considered a generic medical opinion.  
Such a statement is too speculative to be considered an 
adequate medical nexus opinion, and, at most, does little 
more than propose that it is possible the veteran's 
aspergillus was dormant in his body for 'a while.'  Such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).
There exists no competent clinical opinion relating the 
veteran's death to service.  The Board acknowledges the 
appellant's assertions set forth in statements in support of 
her claim that the veteran's service caused or contributed to 
his death.  However, the appellant, as a lay person with no 
medical expertise or training, is not competent to comment on 
the presence or etiology of, a medical disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Her 
statements and opinions therefore do not establish the 
required evidence needed, that is, a nexus between the 
veteran's service and his death.  Furthermore, such a nexus 
has not been demonstrated by any competent medical evidence 
of record.  Thus, there is no competent evidence of record 
finding that the veteran's death is causally related to his 
service.  Therefore, the Board finds that service connection 
for the cause of the veteran's death is unwarranted. 

The competent evidence does not attribute the veteran's death 
to service.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt is given to the claimant.  See 38 U.S.C.A. § 
5107(b).  After careful consideration, the Board finds that 
the preponderance of the evidence in this case falls against 
the claimant, making the benefit of the doubt rule 
inapplicable. 



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  






____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


